DETAILED ACTION
Election/Restrictions
Claims 1-6, 12 and 14 are allowable. The restriction requirement between Figs. 5-8; 9-11; and 12-13 , as set forth in the Office action mailed on 6/16/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/16/20 is fully withdrawn.  Claims 7-11 and 15, directed to a deformation preventing member that supports and internal circumference of the nut pulley and having a separate rigidity enhancing member, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1-12, 14 and 15 are allowed.
Applicant has incorporated allowable subject matter into independent claim 1.  Claims 3, 5, 6 and 14 were previously allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        





MLW
June 17, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611